Citation Nr: 0532903	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's lumbar spine degenerative disc disease, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's lower extremity neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from August 1954 to June 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) which recharacterized 
the veteran's right knee disability as right knee traumatic 
arthritis evaluated as 20 percent disabling; recharacterized 
the veteran's back disorder as lumbar spine degenerative disc 
disease evaluated as 20 percent disabling; granted service 
connection for lower extremity neuropathy; and assigned a 10 
percent evaluation for that disability.  In March 2005, the 
Board granted a 30 percent evaluation for the veteran's right 
knee disability and remanded the issues of an increased 
evaluation for his lumbar spine degenerative disc disease and 
an initial evaluation in excess of 10 percent for his lower 
extremity neuropathy to the RO for additional action   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the reports of VA examinations for compensation 
purposes conducted in January 2003 and June 2005, the Board 
notes that it is unclear as to whether the veteran exhibits 
any distinct lower extremity neurological impairment apart 
from that associated with his significant lumbosacral spine 
degenerative disc disease.  At the January 2003 VA 
examination for compensation purposes, the veteran complained 
of chronic low back pain and lower extremity weakness.  He 
was diagnosed with congenital spinal stenosis and lumbosacral 
spine degenerative disc disease with mild neuropathy and 
facet joint degenerative changes.  At the June 2005 VA 
examination for compensation purposes, the veteran complained 
of radiating low back pain.  Impressions of severe 
lumbosacral spine degenerative disc disease with spondylosis; 
lumbar spine degenerative joint disease; "mild symptoms of 
claudication;" and "mildly decreased reflexes on testing" 
were advanced.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
order to resolve the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1. Schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected lumbar 
spine degenerative disc disease and lower 
extremity neuropathy.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal disorders.  The examiner 
should specifically clarify whether the 
veteran's current lower extremity 
neurological impairment arises solely 
from his degenerative disc disease.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's lumbar spine disability and 
lower extremity neuropathy and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the lumbar spine and lower 
extremities should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's lumbar spine and lower 
extremities upon his vocational pursuits.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.

2.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his lumbar spine degenerative disc 
disease and an initial evaluation in 
excess of 10 percent for his lower 
extremity neuropathy with express 
consideration of 38 C.F.R. § 4.14 (2005); 
the United States Court of Appeals for 
Veterans Claims' (Court) holding in 
Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); and VAOPGCPREC 7-2003.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

